Citation Nr: 1414666	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  07-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiac disorder, to include coronary artery disease and hypertension, claimed as secondary to service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to May 1973.

This matter was previously before the Board on several occasions.  Most recently, the Board denied this appeal in a September 2012 decision.  The Veteran appealed to the Veterans Claims Court.  In September 2013, the Court vacated the Board's decision and remanded the issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court determined that an expert medical opinion was inadequate because it failed to address the relationship, if any, between the Veteran's hypertension and his service-connected bipolar disorder.  Accordingly, a remand is required for a new examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all available VA treatment records at the Birmingham and Murfreesboro Medical Centers, and the Tennessee Valley Health Care System, since July 2009. 

Any relevant treatment records contained in the Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to evaluate the etiology of hypertension.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  
	
Consistent with the factual history, the examiner should provide an opinion as to the following, narrow question:

Is it at likely as not (50 percent or greater) that the Veteran's hypertension was caused or permanently aggravated (increased in severity) by his service-connected bipolar disorder?

3.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


